Citation Nr: 1450791	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  11-32 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial rating in excess of 30 percent for major depressive disorder (MDD) and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from April 2003 to March 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2010 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2012, prior to certification of the appeal to the Board, the Veteran withdrew his appeal for initial increased rating for headaches.  As this issue was withdrawn prior to certification, it is not in appellate status and is not before the Board.

In October 2013, the Veteran testified at a Travel Board hearing; a transcript of the hearing is associated with the claims file.

Also in October 2013, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2014).

The Board notes that the issue of a total rating due to individual unemployability (TDIU) has been raised and is under consideration by the RO.  In light of the award of benefits in this decision, the Board will defer consideration of the TDIU issue until first considered by the RO.  

This appeal was processed using Virtual VA and VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  GERD has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with dysphagia, pyrosis, melena, regurgitation, and substernal pain; there has been no showing of material weight loss, hematemesis, moderate anemia, and no overall demonstration of a severe impairment of health due to GERD.

2.  The Veteran has occupational and social impairment with reduced reliability and productivity due to symptoms such as memory loss, difficulty concentrating, anger, irritability, anxiety, depression, panic attacks, disturbances of motivation and mood, impaired impulse control, impaired judgment, and difficulty in establishing and maintaining effective work and social relationships.



CONCLUSIONS OF LAW

1. The criteria for an increased 30 percent evaluation, but no higher, for GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.157, 3.321, 3.400, 4.1, 4.3, 4.7, 4.112, 4.113, 4.114, Diagnostic Code 7346 (2014).

2.  The criteria for an evaluation of 50 percent, but not greater, for the Veteran's service-connected MDD and PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Codes 9411, 9434 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Letters dated January 2010, May 2010, and June 2010 were issued to the Veteran with regard to his underlying claims of service connection for GERD, PTSD, and MDD.  The letters notified the Veteran of what information and evidence is needed to substantiate his claims, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  The Veteran's private and VA medical records, as well as Social Security Administration (SSA) records, have been obtained.  The Veteran was afforded VA examinations in February 2010, August 2010, and September 2012, which are adequate because the examiners considered all of the pertinent evidence of record, and provided complete rationales for the evaluations provided.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.). 

Additionally, the Veteran was afforded the opportunity to give testimony before the Board in October 2013.  At the hearing, the undersigned VLJ identified the issue on appeal and discussed the Veteran's current complaints.  The VLJ sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

II.  Law and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40; Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469; see also Cartright, 2 Vet. App. at 25 (1991).

A.  GERD

The Veteran asserts that his service-connected GERD warrants a rating in excess of 10 percent.  Specifically, he contends that his GERD symptoms include symptoms of pain in the chest and arm, weekly reflux regurgitations, and a burning sensation of the mouth.  See October 2013 Board hearing transcript.

The Veteran's GERD is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code (DC) 7346.  Based on the Veteran's predominant symptoms and disability, DC 7346 is the most appropriate Code, as well as the Code most beneficial to the Veteran.  DC 7346 rates on the basis of symptoms, such as recurrent epigastric distress with dysphagia, pyrosis, and regurgitation or, in more severe situations, vomiting, hematemesis, melena, or material weight loss.  38 C.F.R. § 4.114, DC 7346. 

Under DC 7346, a 60 percent rating is assigned where there are symptoms of pain, vomiting, material weight loss and hematemesis, or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is assigned where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 10 percent rating requires two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, DC 7346.

Dysphagia is defined as difficulty in swallowing.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 587 (31st ed. 2007).  Pyrosis is defined as heartburn.  Id. at 1587.  Hematemesis is defined as the vomiting of blood.  Id. at 842.  Melena is defined as the passage of dark-colored feces stained with blood pigments or with altered blood.  Id. at 1142.

Turning to the evidence of record, on January 2010 VA examination, the Veteran reported heartburn, epigastric and scapular pain, reflux and regurgitation of stomach contents, nausea, vomiting, and sore mouth.  His symptoms occurred constantly.  His symptoms did not affect his body weight.  He did not have dysphagia, arm pain, haematemesis, or passing of black-tarry stools.  GERD did not cause significant anemia or malnutrition.  His treatment was Prilosec and Gas-X.  He denied hospitalization or surgery.  An upper GI series was negative.  The Veteran reported functional impairment characterized by pain, discomfort, and poor performance in regular duties.

An April 2010 VA treatment record notes complaints of substernal chest pain, choking, acid indigestion and gas.  The Veteran reported difficulty eating spicy foods.

In November 2010, the Veteran presented to the emergency room with shortness of breath associated with a minimal amount of left-sided chest pain, intermittent since the previous night.  He rated his symptoms as very mild in severity.

In May 2011, the Veteran reported having a lot of acid reflux despite taking medication and avoiding spicy foods.

The Veteran presented to the emergency room in June 2012 with reports of a bloody stool.  The examiner assessed the bleeding as moderate according to a picture brought in by the Veteran.  The Veteran was not in any pain.  He was assessed with rectal bleeding, resolved, suspected to be diverticular or internal hemorhoidal.   

Later in June 2012, the Veteran presented to the emergency room with complaints of chest pain and left arm pain.  He described it as a tingling pain that felt more like an anxiety attack than anything.  The Veteran was given a gastrointestinal cocktail which helped the symptoms somewhat, but the physician opined that his symptoms were primarily due to anxiety.

On August 2012 VA examination, the examiner noted that the Veteran's treatment plan for GERD included taking continuous medication (omeprazole).  The Veteran reported the following symptoms: persistently recurrent epigastric distress; dysphagia; pyrosis; reflux; regurgitation; sleep disturbance caused by GERD 4 or more times per year, average duration less than 1 day; nausea; and mild melena, occurring 2 times per year with a duration of less than 1 day.  The Veteran reported that persistent belching and nausea affected his work.

In October 2012, the Veteran presented to a private hospital with reports of nausea/vomiting, fever, and severe pain.  He was diagnosed with dysphagia.  An upper endoscopy revealed an impression of esophagitis and gastritis.

A May 2013 VA treatment record indicates that the Veteran was experiencing increased ongoing problems with reflux.  He noticed some problems with bloody stools.  He was assessed with reflux, not well-controlled.

The evidence shows that the Veteran's GERD has been manifested by persistent epigastric distress, dysphagia, pyrosis, regurgitation, and substernal pain-all of the symptoms listed for a 30 percent rating.  Thus, the GERD results in a greater number of symptoms compared to the "two or more" symptoms as set forth in the criteria for a 10 percent rating.  The question becomes whether the symptoms are productive of "considerable" impairment of health to warrant a 30 percent rating or "less severity" to warrant no increase.  VA treatment records reflect that the Veteran's GERD has not been well-controlled by medication.  Further, the Veteran has reported functional impairment characterized by pain, discomfort, and poor performance in regular duties.

When resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomatology related to the Veteran's GERD more closely approximates "considerable" impairment of health rather than less severe impairment.  Thus, in consideration of the evidence of record, the Board finds that his GERD has been productive of considerable impairment of the Veteran's health as a result of persistently recurrent epigastric distress with vomiting, melena, dysphagia, pyrosis, and regurgitation, accompanied by substernal pain.  This is so since the effective date of the award of service connection.  See Fenderson, 12 Vet. App. at 126. Accordingly, the Board concludes that the criteria for an initial rating of 30 percent have been met.  See 38 C.F.R. § 4.114, DC 7346.

Although a higher initial rating of 30 percent is warranted for service-connected GERD, the Board finds that a rating in excess of 30 percent is not warranted.  The evidence tends to show that the Veteran has experienced some of the symptoms listed in DC 7346 for a 60 percent rating.  The Veteran has reported pain and occasional vomiting.  Additionally, mild melena has been noted.  However, other listed symptoms have not been shown.  The Veteran has not experienced material weight loss; rather, VA treatment records show that the Veteran's weight has increased throughout the rating period and he has been assessed as obese.  Further, the Veteran has not reported, and the medical evidence of record does not indicate, hematemesis or anemia.

More important than the specific symptoms is the impairment caused by the combination of symptoms as evident by a 60 percent rating requiring "severe" impairment of health.  As to this aspect of the claim, the Board finds that severe impairment of health has not been shown since the award of service connection.  As noted in the analysis above, the Board resolved reasonable doubt in the Veteran's favor to find that even considerable impairment has resulted from his GERD.  The level of disability contemplated by severe impairment has not been evident in the VA treatment records, VA examination reports, private treatment records or the Veteran's submitted statements.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Id.  Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.   The Court has held that neither the RO nor the Board is permitted to assign an extra-schedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating. Anderson, 22 Vet. App. at 426.

The criteria under DC 7346 are adequate.  They consider the signs and symptoms complained of by the Veteran, and provide for higher evaluations for additional or worsened manifestations than are currently shown.  Further extraschedular evaluation is not warranted.

For the foregoing reasons, the Board finds that the Veteran is entitled to an initial evaluation of 30 percent, but no higher, for GERD.  In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




B.  MDD and PTSD

The Veteran asserts that his service-connected MDD and PTSD warrants a rating in excess of 30 percent.  Specifically, he contends that he has panic attacks more than once per week, poor memory and concentration, impaired judgment, and a difficulty in establishing and maintaining effective work and social relationships.

An evaluation of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

An evaluation of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See id. 

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to symptoms such as the following:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See id.

The Board notes that under DC 9434, used to rate major depressive disorder, the rating criteria are the same as recited above.

For purposes of considering the evidence in connection with the PTSD issue, the Board notes that the Global Assessment of Functioning (GAF) scale is a scale from 0 to 100, reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) ("DSM-IV") (100 representing superior functioning in a wide range of activities and no psychiatric symptoms).  See also 38 C.F.R. §§ 4.125 , 4.126, 4.130.  A GAF scored of 31-40 indicates some impairment in reality testing or communications or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  A GAF of 41-50 denotes serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning.  A GAF of 51-60 denotes moderate symptoms (e.g. flat affect, circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  A GAF of 61-70 denotes some mild symptoms (e.g. depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF of 71-80 denotes transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g. temporarily falling behind in schoolwork).

GAF scores are just one component of the Veteran's disability picture, and the Board does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores. Under such circumstances, Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The record includes 3 VA examination reports, VA and private medical records dated from April 2010 to July 2014, a Board Hearing transcript, as well as Office of Personnel Management (OPM) and SSA determinations.

On February 2010 VA examination, the Veteran reported a depressed mood, insomnia, irritability, feelings of worthlessness, as well as decreased concentration, energy, and interests.  He reported his symptoms affected his total daily functioning, which resulted in interference with physical activity, strained family relationships, decreased libido and erectile dysfunction.  He denied psychiatric hospitalization.  He reported working for the previous 7 years as a fire direction controller.  His relationship with his supervisor and co-workers was good, and he had not lost any time from work.

On Mental Status Examination (MSE), the examiner noted that the Veteran was a reliable historian.  The Veteran's orientation was within normal limits (WNL).  His appearance and hygiene were appropriate.  His mood/affect showed anxiety and depression which occurred near-continuously and affected his ability to function independently, due to pessimism and feelings of worthlessness.  He had impaired impulse control, some unprovoked irritability and periods of violence that affected motivation by apathy and that affected mood by guilt.  The Veteran reacted to insignificant events, losing his temper with his kids then feeling guilty afterwards.  His speech and memory were WNL. He had impaired attention and/or focus, which interfered with work performance and daily task completion.  He denied panic attacks, suicidal or homicidal ideation.  His judgment was not impaired.  His GAF was 61.

On August 2010 VA examination, the Veteran reported difficulty staying asleep, intense anxiety, hypervigilance, and an inability to deal with crowds.  His symptoms were severe.  He was unable to focus and had cut back on his usual social activities he used to enjoy.  He denied a history of violent behavior or suicide attempts.  MSE showed orientation WNL, appearance and hygiene appropriate, affect and mood normal, memory and concentration WNL, panic attacks absent, appropriate thought process, judgment not impaired, and no suicidal/homicidal ideation.  His GAF was 55.

On September 2012 VA examination, the Veteran reported that he lived with his wife and 3 children.  He felt irritable with his family and at work.  He often lost his temper and would black out and not remember what he said or did.  He had recently lost his temper while playing church football and was embarrassed by his behavior.  The Veteran worked on post making ID's which required attention to detail.  He sometimes made mistakes because of difficulty focusing, and felt scrutinized and humiliated by coworkers.  The Veteran was undergoing continuous psychiatric treatment, but did not like outpatient counseling because he did not like groups and avoided talking about his experiences.

The examiner noted symptoms of chronic sleep impairment, irritability/outbursts of anger, difficulty concentrating, a depressed mood, impaired judgment, and disturbances of motivation or mood.  The examiner opined that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation. The examiner further observed that the Veteran's social or occupational functioning had not changed since his last exam.  

VA treatment records and lay statements generally show that the Veteran reported feelings of frustration, stress involving work and family, feeling lost, depression, anxiety, irritability and anger outbursts, intrusive thoughts, and a decreased motivation.  He often reported getting angry and aggressive with his wife and kids.  The Veteran suffered from chronic sleep problems, to include nightmares and interrupted sleep.  He isolated himself due to his difficulty interacting with others and in being near crowds.  The Veteran reported hypervigilance, poor concentration and poor memory.  He occasionally reported panic attacks, and was treated in the emergency room for chest pain, assessed by the treating physician as anxiety.  MSE consistently showed the Veteran to be alert and oriented, appropriately dressed and groomed.  His speech was WNL.  He denied suicidal and homicidal ideation, although at times reported feelings of worthlessness.  There was no showing of hallucinations or delusions.  His memory was grossly intact.  His mood was often anxious, depressed, and irritable, and his affect was congruent to mood.  Insight/judgment was often evaluated as "fair" or "good."  His thought process was often evaluated as linear and goal directed.  His GAF scores ranged from 55 to 60.

Office of Personnel Management records indicate that the Veteran was medically retired in August 2013 due to his PTSD, traumatic brain injury, and migraine headaches.

An August 2014 SSA negative determination indicated that, due to his anxiety-related disorders, the Veteran had mild restriction of activities of daily living, moderate difficulties in maintaining social functioning, as well as moderate difficulties in maintaining concentration, persistence or pace.

The preponderance of the evidence of record supports the assignment of a 50 percent rating, but no higher, for the Veteran's service-connected MDD and PTSD for the entire appeal period.  Although the Veteran's depression, anxiety, mild memory loss and chronic sleep impairment are contemplated by a 30 percent evaluation, the Veteran's impaired judgment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships are sufficient to qualify him for a 50 percent rating.

The preponderance of the evidence of record does not, however, support the assignment of a rating in excess of 50 percent for PTSD with major depressive disorder.  Although the evidence of record demonstrates impaired impulse control and passive suicidal ideation, the evidence does not demonstrate obsessional rituals, speech intermittently illogical, obscure, or irrelevant, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Indeed, the Veteran's speech and orientation have been consistently WNL, his personal appearance and hygiene have been appropriate, and he has maintained relationships with his immediate family.

In sum, the evidence of record demonstrates that the Veteran maintains some familial relationships.  The record also demonstrates that he is able to function independently, and has no delusions or cognitive impairment.  He does, however, exhibit a depressed mood, anxiety, and chronic sleep impairment due to nightmares and flashbacks, disturbances of mood and motivation, concentration problems, and irritability.  Based on the foregoing, the Board finds that the Veteran's PTSD more closely approximates the criteria for the 50 percent rating for the entire appeal period and entitlement to an increased rating on a schedular basis is therefore warranted.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board further finds that staged ratings are not warranted because no distinct time period during the course of the appeal is shown for which this determination is not true.  The Veteran's PTSD symptoms indeed remained fairly constant throughout the period on appeal.

Finally, the record in this case does not show an exceptional or unusual disability picture not contemplated by the regular schedular standards that would warrant the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 111.  The schedular rating criteria, DC 9411, specifically provide for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has manifested depression and anxiety; memory impairment; poor concentration; nightmares; irritability and anger; hypervigilance; sleep impairment; and panic attacks.  These symptoms are part of the schedular rating criteria.  The level of occupational and social impairment is explicitly part of the schedular rating criteria.  The GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  

Since application of the regular schedular standards is not rendered impracticable in this case, the Board is not required to refer this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2014) for consideration of the assignment of an extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An increased initial evaluation of 30 percent, but not greater, for service-connected GERD is granted.

An increased initial evaluation of 50 percent, but not greater, for service-connected MDD and PTSD is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


